Case 2:19-mj-00771-NJK Document 14 *SEALED*   Filed 10/09/19 Page 1 of 4




                       FILED
                        UNDER

                        SEAL
   Case 2:19-mj-00771-NJK Document 14 *SEALED*                  Filed 10/09/19 Page 2 of 4



NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada
Nevada Bar Number: 13644
RACHEL KENT
Special Assistant United States Attorney
United States Attorney’s Office
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
702-388-6336
                                UNITED STATES DISTRICT COURT
                                       District of Nevada


UNITED STATES OF AMERICA,            )              Case No. 2:19-MJ-00771-NJK
                                     )
              Plaintiff,             )
                                     )
       v.                            )                       PETITION FOR ACTION
                                     )                       ON CONDITIONS OF
MICHAEL ANDREW WATSON,               )                       PRETRIAL RELEASE
                                     )
              Defendant.             )

       Attached hereto and expressly incorporated herein is a Petition for Action on Conditions

of Pretrial Release concerning the above-named defendant prepared by Emily McKillip, U. S.

Pretrial Services Officer. I have reviewed that Petition and believe there is sufficient credible

evidence which can be presented to the Court to prove the conduct alleged, and I concur in the

recommended action requested of the Court.


    Dated this 9th day of October, 2019.                   NICHOLAS A. TRUTANICH
                                                           United States Attorney

                                                           By     /S/______________________
                                                                RACHEL KENT
                                                                Special Assistant U. S. Attorney
     Case 2:19-mj-00771-NJK Document 14 *SEALED*                 Filed 10/09/19 Page 3 of 4



PS 8
(Revised 12/04)



                                 UNITED STATES DISTRICT COURT
                                            for the
                                     DISTRICT OF NEVADA

U.S.A. vs. MICHAEL ANDREW WATSON                                    Docket No. 2:19-mj-00771-NJK

                        Petition for Action on Conditions of Pretrial Release

       COMES NOW EMILY McKILLIP, U.S. PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant Michael Andrew Watson. The defendant initially appeared
on October 8, 2019, before U.S. Magistrate Judge Daniel J. Albregts, and was ordered released
on a personal recognizance bond with the following conditions of release:

      1. The defendant shall report to U.S. Pretrial Services for supervision.
      2. The defendant shall satisfy all outstanding warrants within 60 days and provide
          verification to Pretrial Services or the supervising officer.
      3. The defendant shall not obtain a passport or passport card.
      4. The defendant shall abide by the following restrictions on personal association, place of
          abode, or travel: Travel is restricted to Clark County, NV.
      5. The defendant shall maintain current residence and may not move prior to obtaining
          permission from the Court, Pretrial Services or the supervising officer.
      6. The defendant shall maintain or actively seek lawful and verifiable employment and notify
          Pretrial Services or the supervising officer prior to any change.
      7. The defendant shall avoid all contact directly or indirectly with any person who is or may
          become a victim or potential witness in the investigation or prosecution.
      8. The defendant shall refrain from possessing a firearm, destructive device, or other
          dangerous weapons.
      9. The defendant shall submit to any testing required by Pretrial Services or the supervising
          officer to determine whether the defendant is using a prohibited substance. Any testing
          may be used with random frequency and may include urine testing, the wearing of a
          sweat patch, a remote alcohol testing system and/or any form of prohibited substance
          screening or testing. The defendant shall refrain from obstructing or attempting to
          obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibited
          substance testing or monitoring which is/are required as a condition of release.
      10. The defendant shall pay all or part of the cost of the testing program based upon his/her
          ability to pay as Pretrial Services or the supervising officer determines.
      11. The defendant shall refrain from use or unlawful possession of a narcotic drug or other
          controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
          practitioner.
      12. The defendant shall refrain from any use of alcohol.
      13. The defendant shall not be in the presence of anyone using or possessing a narcotic drug
          or other controlled substances.
   Case 2:19-mj-00771-NJK Document 14 *SEALED*                Filed 10/09/19 Page 4 of 4



   14. The defendant shall undergo medical or psychiatric treatment.
   15. The defendant shall submit to a mental health evaluation as directed by Pretrial Services
       or the supervising officer.
   16. The defendant shall pay all or part of the cost of the medical or psychiatric treatment
       program or evaluation based upon his/her ability to pay as determined by Pretrial Services
       or the supervising officer.
   17. The defendant shall not drive without a valid driver’s license.
   18. The defendant shall not enter the Lake Mead National Recreation Area during the
       pendency of this case.

Respectfully presenting petition for action of Court and for cause as follows:

   1. On October 8, 2019, it is alleged that the defendant attempted direct or indirect contact
      with C.W., the victim in the alleged offense.
   2. On October 8, 2019, it is alleged that the defendant was under the influence of alcohol.

PRAYING THAT THE COURT WILL ORDER A WARRANT BE ISSUED BASED UPON THE
INFORMATION OUTLINED ABOVE. FURTHER, THAT A HEARING BE HELD TO SHOW CAUSE WHY
PRETRIAL RELEASE SHOULD NOT BE REVOKED.


 ORDER OF COURT                                   I declare under penalty of perjury that the
                                                  information herein is true and correct.
                                   9th
 Considered and ordered this_____day     of       Executed on this 9th day of October, 2019.
 October, 2019 and ordered filed and made a
 part of the records in the above case.           Respectfully Submitted,



 ______________________________                   _____________________________
 Honorable Daniel J. Albregts                     Emily McKillip
 U.S. Magistrate Judge                            U.S. Pretrial Services Officer
                                                  Place: Las Vegas, Nevada
